Exhibit 10.1
 
 
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (the “Agreement”) is entered into as of
September 16, 2013 by and between Spectrum Brands, Inc., a Delaware corporation,
(the “Company”) and Terry Polistina (“Executive”). 
 
1.           Background.  Executive and the Company (the “Parties”) have agreed
that Executive’s employment with the Company pursuant to an Employment Agreement
dated August 16, 2010, as subsequently amended on November 22, 2010,
(collectively the “Employment Agreement”) shall terminate effective as of
September 30, 2013 (the “Termination Date”).  As the Company desires to provide
Executive with certain benefits in connection with Executive’s termination of
employment with the Company, in exchange for Executive’s agreement to comply
with certain restrictive covenants and to execute a release of claims in favor
of the Company, on the terms and subject to the conditions more fully set forth
in this Agreement, and in consideration of the promises, mutual covenants and
other good and valuable consideration set forth in this Agreement, the receipt
and sufficiency of which is hereby acknowledged, the Parties agree as follows:
 
2.           Employment Termination.
 
A.             The Parties agree that Executive’s employment and any and all
titles, positions and appointments Executive holds with the Company and its
parent, subsidiaries and affiliates (the “Company Group”), whether as an
officer, director, employee, consultant, trustee, committee member, agent or
otherwise, are terminated as of the Termination Date and (i) Executive shall be
deemed to have resigned from all such titles, positions and appointments as of
the Termination Date, unless otherwise requested by the Company in writing and
(ii) Executive agrees promptly to execute any documents reasonably required to
effectuate the foregoing. Notwithstanding the foregoing, Executive may continue
to serve as a member of the Board of Directors of Spectrum Brands Holdings, Inc.
at any time following the Termination Date (unless he is requested to resign
from such board).   As of the Termination Date, Executive shall not report to
the offices, or attend any premises, of the Company or any member of the Company
Group, except in his capacity as a member of the Board of Directors of Spectrum
Brands Holdings, Inc.  Effective as of the Termination Date, Executive shall
have no authority to act on behalf of any member of the Company Group (and shall
not hold himself out as having such authority), enter into any agreement or
incur any obligations on behalf of any member of the Company Group, commit any
member of the Company Group in any manner or otherwise act in an executive or
other decision-making capacity with respect to any member of the Company Group.
 
B.             For the avoidance of doubt, while employed by the Company through
the Termination Date, Executive shall be compensated at the salary rate in
effect on the Effective Date and continue to be eligible to participate in the
Company’s employee benefit plans and arrangements, as paid by the Company on the
Effective Date, in accordance with their terms as in effect from time to
time.  Notwithstanding the foregoing, the Company, in its sole discretion, may
inform
 

 
 

--------------------------------------------------------------------------------

 

Executive that Executive’s services are no longer required prior to the
Termination Date and place Executive on “garden leave” for the remainder of the
period prior to the Termination Date during which Executive will continue to
receive compensation and benefits as provided in the preceding sentence.  For
the avoidance of doubt, in the event that Executive is terminated by the Company
prior to the Termination Date for “cause” or resigns from his employment without
“good reason” (each as defined in the Employment Agreement), this Agreement
shall be considered null and void and of no effect, and Executive shall not be
eligible to receive any of the payments or benefits set forth in Sections 3A,
3B, 3C, and 3D below. For the avoidance of doubt, Executive shall not be
entitled to participate in the Company bonus plan for Fiscal 2014 and the
Executive shall not be granted any equity or equity based awards for fiscal 2014
or thereafter.
 
3.           Severance Pay and Benefits. In consideration for Executive’s
entering into this Agreement, including without limitation, the covenants
contained in Sections 8 and 9 of this Agreement, Executive shall be entitled to
the payments and benefits set forth in Sections 3A, 3B, 3C, 3D and
3E.  Notwithstanding the foregoing or anything to the contrary in this
Agreement, the payments and benefits described in Sections 3A, 3B, 3C, 3D and 3E
below are subject to (i) Executive’s execution of a release of claims
substantially in the form attached to this Agreement as Exhibit A (the
“Release”) within twenty-one (21) days following the Termination Date and not
revoking the Release before expiration of the seven-day revocation period
described therein, and (ii) Executive’s continued compliance with the covenants
as set forth in Sections 8 and 9 of this Agreement.  Executive acknowledges that
pursuant to this Agreement, he is receiving consideration in addition to any
amounts to which he would have otherwise been entitled but for this Agreement.
In accordance with the above, the Company will provide Executive with the
following pay and benefits:
 
A.             Severance.  Severance pay equal to (i) $1,000,000 (in the
aggregate), representing two (2) times Executive’s annual base salary of
$500,000, and (ii) 985,830 (in the aggregate) representing two (2) times the
annual bonus earned by Executive pursuant to the Company’s 2012 Management
Incentive Plan, in each case, to be paid in equal installments in accordance
with the Company’s regular payroll process, over the twenty-four (24) month
period following the date on which the Release becomes effective and
irrevocable.  
 
B.             2013 MIP Bonus.  Additional severance equal to the annual bonus
earned, if any, by Executive pursuant to the Company’s 2013 Management Incentive
Plan based on actual performance results, payable in a lump sum at substantially
the same time as fiscal 2013 bonuses are paid to other executives of the
Company, but not later than December 13, 2013.
 
C.             Accrued Paid Time Off. Payment for accrued but unused paid time
off as of the Termination Date, with such payment being made on the first
regularly scheduled payroll date occurring on or following the Termination Date.
 
 
 

 
2

--------------------------------------------------------------------------------

 

D.             Continuation of Benefits.
 
(i)            Subject to the Executive’s timely election of COBRA, a monthly
amount equal to the monthly COBRA cost as of the date of Executive’s termination
of the medical, dental, vision and prescription drug benefits (“Healthcare
Benefits”) for Executive and Executive’s eligible dependents for twenty-four
(24) months following the Termination Date (the “Healthcare Benefit Payment”) at
the level and of the type provided to active employees of the Company from time
to time, provided, however, that such continuation coverage shall end earlier
upon Executive’s becoming eligible for comparable coverage under another
employer’s benefit plans;
 
(ii)           Executive’s Executive Life Insurance benefit for twenty-four (24)
months following the Termination Date.
 
(iii)           In addition, the Company shall pay to Executive, between January
1 and March 31 of the year following the year in which the Healthcare Benefit
Payment is includible in Executive’s income for tax purposes, an additional
amount to make Executive whole for the amount of such tax liability and the
additional amount (the “Additional Payment”).  The Company is not liable for any
excise, penalty or other like taxes or any interest with respect to the payment
of taxes.  The amount of the Additional Payment will be determined by an
accounting firm chosen by the Company using any financial information reasonably
requested of Executive to calculate the amount of the Additional Payment.
 
E.              Vehicle.  Executive shall be entitled to purchase his Company
vehicle at the end of the 12-month period following the Termination Date under
the terms provided in the Employment Agreement and as specified in writing to
the Executive by the Company.
 
F.             Accrued Salary and Un-Reimbursed Business Expenses.  As soon as
reasonably practicable following the Termination Date or such earlier date as
may be required by applicable state statute or regulation, the Company shall pay
Executive (i) any annual base salary earned but unpaid through the Termination
Date and (ii) reimbursement for all un-reimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the Termination
Date and not yet reimbursed by the Company; provided, that Executive must submit
to the Company, within 30 days after the Termination Date, any outstanding
expense reports within his possession, and Executive shall not receive
reimbursement in respect of any expense reports submitted after such date.
 
G.             Accrued Benefits under Plans.  Executive shall be entitled to all
benefits accrued up to the Termination Date, to the extent vested, under all
employee benefit plans of the Company Group in which Executive participates
(except for any plan that provides for bonus, severance, separation pay or
termination benefits) in accordance with the terms of such plans and any amounts
required to be paid pursuant to applicable law.
 

 
3

--------------------------------------------------------------------------------

 

For the avoidance of doubt, the Severance Benefits described in this Section 3
are not intended to result in any duplication of any payments or benefits
described in this Agreement or any compensation or benefits plans, policies,
programs, agreements or arrangements of the Company.  Subject to Executive’s
compliance with Section 8 of this Agreement, the obligations of the Company
under this Agreement shall not be affected by Executive’s receipt of
compensation and benefits from another employer in the event that the Executive
accepts new employment following the Termination Date, and Executive shall not
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement.  The obligations of the Company are not affected by Executive’s
death or disability.


The parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) will be compliant with or
exempt from Section 409A.  Notwithstanding the foregoing, the Company shall have
no obligation to indemnify or otherwise hold Executive (or any beneficiary)
harmless from any or all of such taxes or penalties.  For purposes of Section
409A, each of the payments that may be made under this Agreement are designated
as separate payments.  Executive acknowledges that since Executive is a
“specified employee” (within the meaning of Code section 409A) at the time of
the Executive’s separation from service, the payment of any amount under this
Agreement that is considered deferred compensation subject to 409A and is to be
paid on account of Executive’s separation from service shall be deferred, as
required by Code section 409A(a)(2)(B)(i), for six (6) months after Executive’s
separation from service or, if earlier, Executive’s death (the “409A Deferral
Period”).  Any payments that otherwise would have been made during the 409A
Deferral Period shall be paid in a lump sum on the date after the 409A Deferral
Period expires, and the balance of any payments shall be made as scheduled.


Notwithstanding anything herein to the contrary, any payment or benefit under
this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following  the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Executive
incurred such indemnification payment or expenses, and in

 
4

--------------------------------------------------------------------------------

 

no event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.


4.           Full Satisfaction. Executive acknowledges and agrees that, except
as expressly provided in this Agreement, (i) Executive is not entitled to any
other compensation or benefits from the Company or any member of the Company
Group (including without limitation any severance or termination compensation or
benefits) and (ii) as of and after the Termination Date, Executive shall no
longer participate in, accrue service credit or have contributions made on his
behalf under any employee benefit plan sponsored by any member of the Company
Group in respect of periods commencing on and following the Termination Date,
including without limitation, any plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended (a “Qualified
Plan”); provided, that nothing in this Agreement shall constitute a waiver by
Executive of his rights to vested benefits, if any, under any Qualified Plan or
under any Company Group health plan or to any other benefits to which he may be
entitled under applicable law in respect of his services to any member of the
Company Group prior to the Termination Date.
 
5.           Equity Awards.  The Parties acknowledge that as of the Termination
Date, subject to the Release becoming effective and irrevocable (x) the
Executive will vest in 44,444 RSUs pursuant to the Executive’s 2012 Equity
Incentive Plan Award,  18,519 RSUs pursuant to the Spectrum 500 Award and 14,815
RSUs pursuant to the 2012 Bridge Equity Award, and (y) the 25,000 RSUs pursuant
to the HHI 2013 Award and the 55,555 RSUs pursuant to the 2013 Equity Incentive
Plan Award are unearned but will vest promptly after the end of fiscal 2013, in
accordance with the terms of the applicable equity award agreement, only if and
to the extent that such performance criteria are met. Executive shall also be
entitled to receive RSUs under the 2013 Equity Incentive Plan Additional Award,
in accordance with the terms of the applicable award agreement, only if and to
the extent such performance criteria are met, which will not be determined until
the end of fiscal 2014.  For the avoidance of doubt, Executive acknowledges that
he has no entitlements to the fiscal year 2014 equity compensation programs and
that his Spectrum 750 program participation is forfeited in its entirety. The
parties agree that there are no other equity awards, other than those specified
above, to which Executive is or could be entitled to receive as of the
Termination Date.  Set forth in Attachment B is a schedule of the applicable
equity awards to which Executive is entitled or where applicable, may be
entitled to receive if and to the extent the related performance criteria are
met.
 
6.           Return of Company Property; Use of Company’s Physical Property.
Upon the Termination Date (or such earlier date requested by the Company in
writing), Executive shall return (and shall not retain) to the Company all
originals and copies of papers, notes and documents (in any medium, including
computer disks), whether property of any member of the Company Group or not,
prepared, received or obtained by Executive during the course of, and in
connection with, his employment with the Company or any member of the Company
Group, and all equipment and property of any member of the Company Group which
may be in Executive’s possession or under his control, whether at the Company’s
offices, Executive’s home or elsewhere, including all such papers, work papers,
notes, documents and equipment in the possession of Executive.  Executive agrees
that he and his family shall not retain copies of any such papers, work papers,
notes and
 

 
5

--------------------------------------------------------------------------------

 

documents.  Notwithstanding the foregoing, (1) Executive may retain copies of
any employment, compensation, benefits or shareholders agreements between
Executive and the Company, this Agreement and any employee benefit plan
materials distributed generally to participants of any such plan by the Company
or any member of the Company Group; and (2) Executive may retain the cellphone
and iPad provided by the Company  (and the Company may, at its option, elect to
continue cellular service for such devices) for purposes of performing his
duties as a member of the Board of Directors of Spectrum Brands Holdings, Inc.,
and such documents and materials (whether in paper or electronic format or other
medium) as have been or may be provided to him in connection with such Board of
Director duties while Executive serves on the Board.
 
7.           Non Disparagement; Cooperation.
 
A.             Nondisparagement.  Executive shall at no time, whether in writing
or orally, malign, denigrate or disparage the Company or any member of the
Company Group, or any of their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publish (whether in
writing or orally) statements that tend to portray any of the aforementioned
parties in an unfavorable light.  Nothing contained in the preceding sentence
shall (or shall be deemed) to prevent or impair Executive from testifying, to
the extent that Executive reasonably believes such testimony to be true, in any
legal or administrative proceeding if such testimony is compelled or required.
 
B.             Cooperation.  Executive shall continue to make himself available
at reasonable times, so as not to unreasonably interfere with his ongoing
business activities, to the Company Group and to advise the Company Group, at
their request, about disputes with third parties as to which Executive has
knowledge, and Executive agrees to cooperate fully with the Company Group in
connection with litigation, arbitration and similar proceedings (collectively
“Dispute Proceedings”) and to provide testimony with respect to Executive’s
knowledge in any such Dispute Proceedings involving the Company or any member of
the Company Group, in all cases without additional compensation or consideration
from the Company.
 
8.           Nondisclosure; Non-Compete; Non-Solicitation; Confidentiality
 
A.             Disclosure of this Agreement.   The parties agree and understand
that this Agreement may be publicly disclosed by the Company as required for
Securities and Exchange Commission or other regulatory disclosure requirements.
 
B.             Competition, Non-Solicitation and Confidentiality.
 
(i)           Notwithstanding anything to the contrary in this Agreement, the
covenants and other provisions set forth in Sections 6 and 7 of the Employment
Agreement that expressly survive termination of Executive’s employment (the
“Post
 

 
6

--------------------------------------------------------------------------------

 

Termination Covenants”) shall survive the Termination Date and be effective for
the periods described therein and are hereby incorporated by reference into this
Agreement.
 
(ii)         Executive understands that the Post Employment Covenants may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company, but Executive nevertheless agrees and hereby acknowledges that
(A) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company, (B) such
provisions contain reasonable limitations as to time and scope of activity to be
restrained, (C) such provisions are not harmful to the general public and (D)
such provisions are not unduly burdensome to Executive in light of the
substantial payments that Executive will receive.
 
(iii)        It is expressly understood and agreed that, although Executive and
the Company consider Post Employment Covenants to be reasonable, if a judicial
determination is made by a court of competent jurisdiction that the time or
territory or any of the Post Employment Covenants or restriction contained
elsewhere in this Agreement is an unenforceable restriction against Executive,
the provisions of the Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 
9.           Miscellaneous.
 
A.             Entire Agreement.  Except as otherwise expressly provided herein,
this Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes all other agreements relating thereto, whether written, oral,
express or implied, between the Parties; provided, however, that no rights or
obligations established under any such superseded agreement and specifically
preserved by this Agreement are extinguished.  Other than this Agreement, and as
otherwise explicitly stated herein, there are no agreements of any nature
whatsoever between Executive and the Company that survive the execution and
delivery of this Agreement by the Parties
 
B.             Non-admission.  Nothing contained in the Agreement shall be
deemed or construed as an admission of wrongdoing or liability on the part of
Executive or on the part of any member of the Company Group.
 
C.             Voluntary Agreement.  Prior to execution of this Agreement,
Executive was advised by the Company of Executive’s right to seek independent
advice from an attorney of Executive’s own selection regarding this
Agreement.  Executive acknowledges that Executive has entered into this
Agreement knowingly and voluntarily and with full knowledge and understanding of
the provisions of this Agreement after being given the opportunity to consult
with counsel.  Executive further
 

 
7

--------------------------------------------------------------------------------

 

represents that in entering into this Agreement, Executive is not relying on any
statements or representations made by any of the Company’s directors, officers,
employees or agents which are not expressly set forth herein, and that Executive
is relying only upon Executive’s own judgment and any advice provided by
Executive’s attorney.
 
D.             Successors.  The Agreement shall be binding upon and inure to the
benefit of the Parties, their respective heirs, successors and assigns.
 
E.             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS
MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS
CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER
JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE
STATE OF DELAWARE.  Each party to this Agreement irrevocably agrees for the
exclusive benefit of the other that any and all suits, actions or proceedings
relating to this Agreement (collectively, “Actions” and, individually, an
“Action”) may be maintained in either the courts of the State of Delaware or the
federal District Courts sitting in Wilmington, Delaware (collectively, the
“Chosen Courts”) and that the Chosen Courts shall have jurisdiction to hear and
determine or settle any such Action and that any such Actions may be brought in
the Chosen Courts.  Each party irrevocably waives any objection that it may have
now or hereafter to the laying of the venue of any Actions in the Chosen Courts
and any claim that any Actions have been brought in an inconvenient forum and
further irrevocably agrees that a judgment in any Action brought in the Chosen
Courts shall be conclusive and binding upon it and may be enforced in the courts
of any other jurisdiction.
 
F.             Severability.  In the event that any provision of this Agreement
is determined to be invalid or unenforceable, the remaining terms and conditions
of this Agreement shall be unaffected and shall remain in full force and
effect.  In addition, if any provision is determined to be invalid or
unenforceable due to its duration and/or scope, the duration and/or scope of
such provision, as the case may be, shall be reduced, such reduction shall be to
the smallest extent necessary to comply with applicable law, and such provision
shall be enforceable, in its reduced form, to the fullest extent permitted by
applicable law.
 
G.             Taxes.   Executive shall be responsible for the payment of any
and all required federal, state, local and foreign taxes incurred, or to be
incurred, in connection with any amounts payable to Executive under this
Agreement.  Notwithstanding any other provision of this Agreement to the
contrary, the Company or any member of the Company Group, as applicable, may
withhold from all amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld pursuant to any applicable
laws and regulations.
 

 
8

--------------------------------------------------------------------------------

 

H.             Counterparts.  The Agreement may be executed by one or more of
the Parties hereto on any number of separate counterparts and all such
counterparts shall be deemed to be one and the same instrument.  Each party
hereto confirms that any facsimile copy of such party’s executed counterpart of
the Agreement (or its signature page thereof) shall be deemed to be an executed
original thereof.
 


Presented By:
 
Name:
 
Stacey L. Neu
 
Date Delivered:
    /s/ Stacey L. Neu   September 9, 2013          
Executive:
     
Date Signed:
Signature:
  /s/ Terry Polistina   September 16, 2013
Printed Name:
 
Terry Polistina
             
Company:
     
Date Signed:
Signature:
  /s/ Stacey L. Neu   September 16, 2013
Printed Name:
 
Stacey L. Neu
   



 
Return Signed Agreement to:


Stacey L. Neu
Spectrum Brands, Inc.
Human Resources Department
601 Rayovac Drive
Madison, WI   53711



 

 
9

--------------------------------------------------------------------------------

 

EXHIBIT A








 
RELEASE OF CLAIMS (“Release”)
 
1.           Release of Claims


In partial consideration of the payments and benefits described in Section 3 of
the Separation Agreement (the “Separation Agreement”) dated September 16,  2013
between Spectrum Brands, Inc., a Delaware corporation, (the “Company”) and Terry
Polistina (“Executive”), to which Executive agrees that Executive is not
entitled until and unless Executive executes this Release and it becomes
effective in accordance with the terms hereof, Executive, for and on behalf of
himself and his heirs, successors and assigns, subject to the last sentence of
this Section 1, hereby waives and releases any common law, statutory or other
complaints, claims, charges or causes of action of any kind whatsoever, both
known and unknown, in law or in equity, which Executive ever had, now has or may
have against the Company and its shareholders, parents, subsidiaries,
affiliates, predecessors, successors, assigns, directors, officers, partners,
members, managers, employees, trustees (in their official and individual
capacities), employee benefit plans and their administrators and fiduciaries (in
their official and individual capacities), representatives or agents, and each
of their affiliates, successors and assigns (collectively, the “Releasees”), by
reason of facts or omissions which have occurred on or prior to the date that
Executive signs this Release, including, without limitation, any complaint,
charge or cause of action arising out of Executive’s employment or termination
of employment, or any term or condition of that employment, or arising under
federal, state, local or foreign laws pertaining to employment, including the
Age Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the Older Workers Benefit Protection Act,
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
With Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and any other Federal,
state and local laws relating to discrimination on the basis of age, sex or
other protected class, all claims under federal, state or local laws for express
or implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs.  Executive further agrees that this Release may be pleaded as a full
defense to any action, suit, arbitration or other proceeding covered by the
terms hereof which is or may be initiated, prosecuted or maintained by
Executive, Executive’s descendants, dependents, heirs, executors, administrators
or permitted assigns. By signing this Release, Executive acknowledges that
Executive intends to waive and release any rights known or unknown that
Executive may have against the Releasees under these and any other laws;
provided, that Executive does not waive or release claims with respect to (i)
any rights he may have to any severance payments or benefits under Section 3 of
the Separation Agreement and (ii) rights that cannot be released as a matter of
law (collectively, the “Unreleased Claims”).



 
 

--------------------------------------------------------------------------------

 

2.           Proceedings


Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding against any of the Releasees before any local, state, federal or
foreign agency, court or other body (each individually a
“Proceeding”).  Executive represents that Executive is not aware of any basis on
which such a Proceeding could reasonably be instituted.  Executive (i)
acknowledges that Executive will not initiate or cause to be initiated on his
behalf any Proceeding (except with respect to an Unreleased Claim) and will not
participate in any Proceeding (except with respect to an Unreleased Claim), in
each case, except as required by law; and (ii) waives any right Executive may
have to benefit in any manner from any relief (whether monetary or otherwise)
arising out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”).  Further, Executive understands
that, by executing this Release, Executive will be limiting the availability of
certain remedies that Executive may have against the Company and limiting also
the ability of Executive to pursue certain claims against the
Releasees.  Notwithstanding the above, nothing in Section 1 of this Release
shall prevent Executive from (i) initiating or causing to be initiated on his
behalf any complaint, charge, claim or proceeding against the Company before any
local, state or federal agency, court or other body challenging the validity of
the waiver of his claims under the ADEA contained in Section 1 of this Release
(but no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.
 
3.           Time to Consider


Executive acknowledges that Executive has been advised that he has twenty-one
(21) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period.  EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO,
AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A
CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE
AND THE OTHER PROVISIONS HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT
BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND
EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.
 
4.           Revocation


Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA) and
that neither the Company nor any other person is obligated to provide any
benefits to Executive pursuant to Sections 3A, 3B, 3C and 3D of the Separation
Agreement until eight (8) days have passed since Executive’s signing of this
Release without Executive having revoked this
 

 
2

--------------------------------------------------------------------------------

 

Release, in which event the Company shall arrange and/or pay for any such
benefits otherwise attributable to said eight- (8) day period, consistent with
the terms of the Separation Agreement.  If Executive revokes this Release,
Executive will be deemed not to have accepted the terms of this Release, and no
action will be required of the Company under any section of this Release.
 
5.           No Admission


This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.
 
6.           General Provisions
 
A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof.  If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.
 
7.           Governing Law


The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of Delaware without giving effect to
conflict of laws principles.
 
IN WITNESS WHEREOF, Executive has executed and delivered this Release as of the
date written below.
 





     
DATE
 
Terry Polistina






 
3

--------------------------------------------------------------------------------

 

EXHIBIT B


Terry Polistina: Equity Details


§
Post departure, the following earned but not yet paid equity awards will vest:

50% of the earned but unpaid Equity 2012 Award.
Gross Award: 44,444 Restricted Stock Units. Vest Date: 11/16/2013
50% of the earned but unpaid 2012 EIP Bridge Award.
Gross Award: 18,519 Restricted Stock Units. Vest Date: 11/16/2013
50% of the earned but unpaid Spectrum 500 Award.
Gross Award: 14,815 Restricted Stock Units. Vest Date: 11/16/2013


§
Post departure, the following unearned awards will be paid if 2013 performance
criteria are met.

100% of the HHI 2013 Award
Gross Award: 25,000 Restricted Stock Units. Vest Date: Q1 FY14
100% of the FY13 EIP Award (At Target*)
Gross Award (at target): 55,555 Restricted Stock Units. (Actual award would be
determined based on plan criteria and subject to the approved thresholds. Vest
date anticipated in Nov 2013).






 
 
 
 

*Note: Any Additional FY13 Equity Award (“upside”) would be paid to Polistina
per terms and conditions of the FY13 EIP Plan which requires certain minimum
FY14 performance criteria be met prior to award payment.

 

 

 
 
 
 
 

--------------------------------------------------------------------------------